Citation Nr: 1201635	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess 20 percent for diabetes mellitus type II.

2.  Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to an evaluation in excess 20 percent for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction does not result in deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in August 2007 and August 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  Both letters specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in September 2007.  The September 2007 VA examiner addressed the Veteran's complaints of erectile dysfunction in conjunction with a review of the Veteran's VA medical records and physical examination of and interview with the Veteran.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2007 VA examination report is thorough.  Thus, the examination in this case is adequate upon which to base a decision. 

Increased Rating

Historically, service connection for erectile dysfunction was established by a November 2006 rating decision, and a noncompensable evaluation was assigned effective April 13, 2005.  Entitlement to special monthly compensation based on loss of use of a creative organ was also granted from April 13, 2005.

In July 2007, the RO received the Veteran's claim for increased rating for his diabetes and other disabilities.  In a December 2007 rating decision and, again, in a May 2008 rating decision, the noncompensable (zero percent) rating for erectile dysfunction was continued.  The Veteran submitted his Notice of Disagreement with the May 2008 rating decision and specifically noted, "As far as my erectile dysfunction is concerned, it is total and complete.  There is complete loss of use."

In an April 2009 rating decision, the separate noncompensable evaluation for erectile dysfunction was discontinued, and it was combined with the Veteran's diabetes mellitus type II evaluation.  

The Veteran's service-connected erectile dysfunction has been evaluated as noncompensably disabling pursuant to noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  Erectile dysfunction does not have a specific diagnostic code.  When an unlisted condition is diagnosed, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2011).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  

The Veteran's erectile dysfunction, in this case, is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology-penis deformity, with loss of erectile power. 

Under Diagnostic Code 7522 (2011), a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

In this regard, it is important to note that as a result of his erectile dysfunction, the Veteran is being paid special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2011) . 

The Veteran was afforded VA examinations in July 2006 and September 2007.  In July 2006, the Veteran reported that he had some problems with erection and he had mild erectile dysfunction at that time.  In September 2007, the Veteran reported that in the last couple of years he had had difficulty getting erections but had not tried any medications or other interventions to try and improve this.  Genitourinary examination in July 2006 was negative. 

There is no doubt that the Veteran has suffered a loss of erectile power; however, the prime criterion under Diagnostic Code 7522 is a deformity of the penis.  The Veteran's treatment records and VA examination reports are silent as to any penile deformity.  Consequently, the Board must conclude that the disability has been properly evaluated during the appeal period as noncompensably disabling under the schedular criteria. 

The Board notes again that there is not a separate diagnostic code under the rating schedule for erectile dysfunction.  Instead, the award for such dysfunction is intended to be made solely with reference to the statutory amount payable for loss of use of a creative organ, and the Veteran has received that award. 

The Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7522, and no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code. 

Accordingly, the record does not support a compensable rating for erectile dysfunction at any time during the period of this appeal. 
   
Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected erectile dysfunction presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  As noted above, the rating criteria contemplate loss of erectile power.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board also acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to a compensable evaluation for erectile dysfunction is denied.


REMAND

The Veteran's service-connected diabetes mellitus, type II, is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

The Board notes that VA treatment records indicate that the Veteran was admitted to Marin General on May 24, 2009 with a hypoglycemic seizure, and discharged home May 25, 2009.  It is the Board's opinion that the Veteran should have the opportunity to provide these records or to provide VA with the necessary authorization forms to obtain them on his behalf.  

In addition, it appears that the Veteran receives treatment at the VA Medical Center in San Francisco.  While this case is in remand status, the RO should obtain all records of current treatment.  In reviewing the VA records in the file, the Board notes no records were obtained since August 1, 2009.

Further, the Veteran underwent a VA examination in September 2007 for the purpose of ascertaining the severity of his diabetes mellitus.  As it has been over three years since the last VA examination, and because the Veteran has been hospitalized since that time for hypoglycemic seizures, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  Thus, the Veteran should be scheduled to undergo the appropriate VA examination to determine the current severity of his diabetes mellitus, type II.  

 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his diabetes mellitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file to include an authorization form for treatment from May 24, 2009, to May 25, 2009, at Marin General Hospital.  These records, along with all VA treatment records dated since August 11, 2009, from San Francisco VAMC for treatment of the Veteran's diabetes mellitus, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a current VA examination to ascertain the severity of his diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


